The opinion of the Court was delivered by
Mr. Justice Jones.
*2411 *240This action is by creditors of Allen & Cooley to set aside, as voluntary and fraudulent, a conveyance of land by B. B. Allen, a member of the firm of Allen & Cooley, to his wife, K. W. Allen. The master found as matter of fact that plaintiffs were existing creditors at the time of the conveyance, that the conveyance was without consideration, and that it was made with intent of both parties to hinder, delay and defeat the creditors of B. B. Allen. The Circuit Court concurred with the master in his findings of fact, and adjudged conveyance void. We do not deem it necessary, in overruling appellants’ exceptions h> the findings *241of fact, to enter into- a discussion of the evidence reported. It is sufficient to say that we have carefully considered the evidence, and concur with the Circuit Court that the deed was not only without consideration, but was made and received with intent to hinder and delay the creditors of the grantor. The inevitable conclusion of law is that the deed is void as to creditors.
2 It appears that a receiver of the property of Allen & Cooley has been appointed in a proceeding by B. B. Allen against D. K. Cooley — see Allen v. Cooley, 53 S. C., 414; and appellants assign error in not holding that as the Court of Equity was in possession, through its receiver, of assets sufficient to pay the debts of Allen & Cooley, the plaintiff should await the determination of the proceedings for a receiver of the partnership assets before resorting to the real estate of a voluntary grantee. But we think there was no error in this. It does not appear that there are assets of Allen & Cooley sufficient to- pay the creditors, and the conveyance in question was not merely voluntary, but was also mala fide. Reference may be had to the report of the learned master for a statement of the facts bearing upon the case.
The judgment of the Circuit Court is affirmed.